Concurring Opinion by
Judge Doyle:
The subject property consists of four lots, on three of which houses were constructed and rented by the Condemnee. They were acquired in 1957 and the Condemnees testimony established that sometime approximately in 1981, he stopped renting the properties and he also stopped making repairs. The properties deteriorated to the point where the Condemnor (City) in March of 1982 declared the houses unfit for human habitation. Condemnation did not occur actually until 1983 when in July the Condemnor passed an ordinance and in August a declaration of taking was filed.
The precise issue is to determine the impact of the public awareness of the condemnation as that would affect the subject property. A pertinent quote from the Joint State Government Commissions comment to Section 604 of the Eminent Domain Code1 is instructive:
In many cases, condemnees suffer an economic loss because of an announcement of the proposed condemnation by the condemnor prior to the actual condemnation. Where such announcement is made and publicized, which may be several years before the actual condemnation, the tenants of the condemnee move out or fail to renew their leases and new tenants cannot be obtained because of the proposed condemnation. Under these conditions, the property which is to be condemned is economically deteriorated *500through no fault of the owner-condemnee, and as a consequence at the time of actual condemnation, the amount of damages may be affected to the detriment of the innocent condemnee because of lack of tenants or because the condemnee was forced to rent at lower rentals for short terms. This section permits the Condemnee to show these economic circumstances in order to prove what his damages actually are at the date of taking. . . .
Physical deterioration of the property which may occur because of the imminence of the condemnation is also to be disregarded in determining fair market value if the condemnee has acted reasonably in maintaining and protecting his property.
Unfortunately this determination was not made by the trial judge and we are therefore at a loss to adequately perform our appellate review. When a record on appeal is such that a reviewing court cannot determine what factors were considered by the lower court or whether the court abused its power or committed an error of law, the case must be remanded. Wallingford-Swarthmore School District Tax Appeals, 7 Pa. Commonwealth Ct. 60, 298 A.2d 278 (1972). The trial judge in his terse comment that he disregarded the physical deterioration of the improvements because of the imminence of condemnation, did not address, inter alia, the question of the effect of the lack of tenants, and this determination is critical. The question remains unanswered: were there no tenants because the housing was unfit for human habitation, caused by the lack of repair; or did the lack of repair result from being untenantable because of the imminence of the condemnation?
For these additional reasons I concur with the result reached by the majority.

 Act of June 22, 1964, Special Sess., P.L. 84, as amended, 26 P.S. §1-604.